EXHIBIT 10.5

EXECUTION COPY

LETTER AMENDMENT NO. 1

Dated as of August 23, 2005

To the banks, financial institutions

    and other institutional lenders

    (collectively, the “Lenders”) parties

    to the Credit Agreement referred to

    below and to Citicorp North America, Inc., as agent

    (the “Agent”) for the Lenders

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of August 24, 2004, as amended and
restated as of March 29, 2005 (such Credit Agreement, as so amended and
restated, the “Credit Agreement”), among the undersigned and you. Capitalized
terms not otherwise defined in this Letter Amendment No. 1 have the same
meanings as specified in the Credit Agreement.

Certain of our European Subsidiaries have proposed to enter into a Euro
250,000,000 unsecured five-year credit facility, which will be guaranteed by the
Company (the “European Facility”). We note that certain of the covenants of the
Credit Agreement restrain the Company guaranteeing the obligations of its
Subsidiaries under the European Facility. Accordingly, we hereby request that
you agree to waive certain conditions of the Credit Agreement, to consent to the
European Facility and to facilitate the transition of certain Borrowings under
the Credit Agreement to loans under the European Facility by agreeing to
Interest Periods of one, two or three weeks duration until September 30, 2005.

In addition, the Company has proposed to sell Engine Control Systems Ltd., a
Subsidiary Guarantor, and hereby requests that you agree to the release of such
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty, and
amend the Subsidiary Guaranty to provide that any future dispositions of
Subsidiary Guarantors in accordance with the terms of the Credit Agreement shall
result in the automatic release of such Subsidiary’s obligations under the
Subsidiary Guaranty.

You have indicated your willingness, on the terms and conditions stated below,
to so agree. Accordingly, it is hereby agreed by you and us as follows:

The Credit Agreement is, effective as of the date of this Letter Amendment,
hereby amended as follows:

(a) The definition of “Interest Period” in Section 1.01 is amended to insert the
phrase “one, two or three weeks (but only for Interest Periods ending on or
before September 30, 2005) or” immediately before the phrase “one, two, three or
six months”.



--------------------------------------------------------------------------------

(b) Section 5.02(d) is amended by (i) deleting the word “and” at the end of
clause (xiv), adding the word “and” before the period at the end of clause
(xv) and by adding a new clause (xvi) to read as follows:

(xvi) Investments consisting of guaranties by the Company of Debt of its
Subsidiaries in an aggregate principal amount not to exceed Euro 250,000,000.

Section 8(a) of the Subsidiary Guaranty is, effective as of the date of this
Letter Amendment, hereby amended in full to read as follows:

(a) Except as provided in the next succeeding sentence, no amendment or waiver
of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Agent and the Required Lenders, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Upon the sale of a Guarantor to the extent permitted in
accordance with the terms of the Loan Documents, such Guarantor shall be
automatically released from this Guaranty.

In addition, effective as of the date of this Letter Amendment, the Lenders
hereby consent to the European Facility.

This Letter Amendment shall become effective as of the date first above written
when, and only when, on or before August 23, 2005, the Agent shall have received
counterparts of this Letter Amendment executed by the undersigned and the
Required Lenders or, as to any of the Lenders, advice satisfactory to the Agent
that such Lender has executed this Letter Amendment, and the consent attached
hereto executed by each Subsidiary Guarantor. This Letter Amendment is subject
to the provisions of Section 9.01 of the Credit Agreement.

On and after the effectiveness of this Letter Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
each of the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as amended by this Letter Amendment.

The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Letter Amendment, are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this Letter Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.

If you agree to the terms and provisions hereof, please evidence such agreement
by executing and returning at least two counterparts of this Letter Amendment to
Susan L. Hobart, Shearman & Sterling LLP, 599 Lexington Avenue, New York, New
York 10022.

This Letter Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be

 

2



--------------------------------------------------------------------------------

deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
to this Letter Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Letter Amendment.

This Letter Amendment shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

Very truly yours, THE LUBRIZOL CORPORATION By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Senior Vice President and CFO By  

/s/ Rosanne S. Potter

Name:   Rosanne S. Potter Title:   Treasurer

Agreed as of the date first above written:

 

CITICORP NORTH AMERICA, INC., as Agent and as Lender By  

/s/ [Illegible Signature]

Title:   Vice President KEYBANK NATIONAL ASSOCIATION By  

/s/ Francis W. Lutz

  Francis W. Lutz Title:   Vice President ABN AMRO BANK N.V. By:  

/s/ Robert H. Steelman

  Robert H. Steelman Title:   Director WACHOVIA BANK, NATIONAL ASSOCIATION By  

/s/ Bonlara Van Neerten

Title:   Director

 

3



--------------------------------------------------------------------------------

FIFTH THIRD BANK By  

/s/ R. C.Lanctol

Title:   V.P.

FORTIS CAPITAL CORP. By   

/s/ Douglas Riahi                                                 

    

/s/ John W. Deegan                                         

   Title:    Managing Director      John W. Deegan           
Senior Vice President   

MIZUHO CORPORATE BANK, LTD. By  

/s/ [Illegible Signature]

Title:   Deputy General Manager PNC BANK, NATIONAL ASSOCIATION By  

/s/ Joseph G. Moran

  Joseph G. Moran Title:   Managing Director THE ROYAL BANK OF SCOTLAND PLC By  

/s/ Paul McDonagh

  Paul McDonagh Title:   Sr. Vice President
THE BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH By  

/s/ [Illegible Signature]

Title:   Deputy General Manager CALYON NEW YORK BRANCH By  

/s/ Lee E. Greve

  Lee E. Greve Title:   Managing Director By  

/s/ Joseph A. Philbin

  Joseph A. Philbin   Director

 

4



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH By  

/s/ [Illegible Signature]

Title:   Assistant Vice President By  

/s/ [Illegible Signature]

Title:   Vice President U.S. BANK, NATIONAL ASSOCIATION By  

/s/ Michael P. Dickman

  Michael P. Dickman Title:   Vice President   U.S. Bank, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION By  

/s/ [Illegible Signature]

Title:   Vice President By  

/s/ [Illegible Signature]

Title:   Vice President THE BANK OF NEW YORK By  

 

Title:  

 

5



--------------------------------------------------------------------------------

CONSENT

Dated as of August 23, 2005

The undersigned, each a Guarantor under the Subsidiary Guaranty dated as of
September 28, 2004 (the “Subsidiary Guaranty”) in favor of the Agent, for its
benefit and the benefit of the Lenders parties to the Credit Agreement referred
to in the foregoing Letter Amendment, hereby consents to such Letter Amendment
and hereby confirms and agrees that notwithstanding the effectiveness of such
Letter Amendment, the Subsidiary Guaranty is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects, except
that, on and after the effectiveness of such Letter Amendment, each reference in
the Subsidiary Guaranty to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean and be a reference to the Credit Agreement, as
amended by such Letter Amendment.

 

1500 WEST ELIZABETH CORPORATION By  

/s/ Donald W. Bogus

Name:   Donald W. Bogus Title:   President and Treasurer CARROLL SCIENTIFIC,
INC. By  

/s/ Donald W. Bogus

Name:   Donald W. Bogus Title:   Senior Vice President CPI ENGINEERING SERVICES,
INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer ENGINE CONTROL
SYSTEMS LTD. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer GATEWAY ADDITIVE
COMPANY By  

/s/ Leslie M. Reynolds

Name:   Leslie M. Reynolds Title:   Vice President and Secretary



--------------------------------------------------------------------------------

LUBRICANT INVESTMENTS, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer LUBRIZOL
ENTERPRISES, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   President LUBRIZOL FOAM CONTROL ADDITIVES,
INC. By  

/s/ Donald W. Bogus

Name:   Donald W. Bogus Title:   Vice President LUBRIZOL HOLDING INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   President LUBRIZOL INTER-AMERICAS CORPORATION
By  

/s/ Jeffrey A. Vavruska

Name:   Jeffrey A. Vavruska Title:   President and Treasurer LUBRIZOL
INTERNATIONAL MANAGEMENT CORPORATION By  

/s/ Jeffrey A. Vavruska

Name:   Jeffrey A. Vavruska Title:   Vice President LUBRIZOL OVERSEAS TRADING
CORPORATION By  

/s/ Jeffrey A. Vavruska

Name:   Jeffrey A. Vavruska Title:   President and Treasurer

 

7



--------------------------------------------------------------------------------

LUBRIZOL PERFORMANCE SYSTEMS INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer LZ HOLDING
CORPORATION By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   President MPP PIPELINE CORPORATION By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON
INTERNATIONAL, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON, INC. By
 

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer FCC ACQUISITION
CORP. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON CHINA,
INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer

 

8



--------------------------------------------------------------------------------

NOVEON DIAMALT, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON FCC, INC.
By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON HILTON
DAVIS, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON HOLDING
CORPORATION By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON
INVESTMENTS, LLC By Noveon, Inc., its sole member By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON IP
HOLDINGS CORP. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer NOVEON KALAMA,
INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer

 

9



--------------------------------------------------------------------------------

NOVEON TEXTILE CHEMICALS, INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer PERFORMANCE
MATERIALS I INC. By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer PERFORMANCE
MATERIALS II LLC By Noveon, Inc., its sole member By  

/s/ Charles P. Cooley

Name:   Charles P. Cooley Title:   Vice President and Treasurer

 

10